MPEP section 7.105 Requirement for information: 
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. 

The Examiner requests a clean copy of the specification and claims, as these documents (filed on 3/19/2019) are blurred and hence cannot be searched as text or as OCR in Adobe. Therefore requesting a searchable and un-blurred copy of the specification and the claims. 
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. 

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.

Note: This is time sensitive and the Examiner is requesting to resolve this matter as soon as conveniently possible.